20-05027-rbk Doc#198 Filed 12/23/20 Entered 12/23/20 16:34:09 Main Document Pg 1 of
                                         8



                   IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE WESTERN DISTRICT OF TEXAS
                            SAN ANTONIO DIVISION

    In re:                                  §
                                            §    Chapter 11
    KrisJenn Ranch, LLC,                    §
                                            §
             Debtor                         §    Case No. 20-50805
                                            §
                                            §


    KrisJenn Ranch, LLC, KrisJenn Ranch,    §
    LLC–Series Uvalde Ranch, and KrisJenn   §
    Ranch, LLC–Series Pipeline ROW, as      §
    successors in interest to Black Duck    §
    Properties, LLC,                        §
                                            §    Adversary No. 20-05027
             Plaintiffs,                    §
                                            §
    v.                                      §
                                            §
    DMA Properties, Inc., Frank Daniel      §
    Moore, and Longbranch Energy, LP,       §
                                            §
             Defendants.                    §


    DMA Properties, Inc., Frank Daniel      §
    Moore, and Longbranch Energy, LP,       §
                                            §
             Counterplaintiffs,             §
                                            §
    v.                                      §
                                            §
    KrisJenn Ranch, LLC, KrisJenn Ranch,    §    Adversary No. 20-05027
    LLC–Series Uvalde Ranch, and KrisJenn   §
    Ranch, LLC–Series Pipeline ROW, Black   §
    Duck Properties, LLC, Larry Wright,     §
                                            §
             Counterdefendants.             §
                                            §
                                            §
20-05027-rbk Doc#198 Filed 12/23/20 Entered 12/23/20 16:34:09 Main Document Pg 2 of
                                         8



                              LONGBRANCH’S ANSWER
              TO KRISJENN’S SECOND AMENDED ADVERSARY COMPLAINT
             Longbranch Energy, LP (“Longbranch”) answers as follows:

                                              SUMMARY

             1.    This paragraph summarizes other factual allegations set forth individually in

   subsequent paragraphs of KrisJenn’s adversary complaint. (Longbranch hereinafter collectively

   refers to KrisJenn and its series as “KrisJenn”). DMA addresses those factual allegations below.

   To the extent this paragraph sets forth any additional allegations not contained elsewhere in

   Plaintiffs’ complaint, denied.

             2.    This paragraph summarizes other factual allegations set forth individually in

   subsequent paragraphs of Plaintiff’s adversary complaint. Longbranch addresses those factual

   allegations below. To the extent this paragraph sets forth any additional allegations not

   contained elsewhere in KrisJenn’s complaint, denied.

             3.    This paragraph summarizes other factual allegations set forth individually in

   subsequent paragraphs of KrisJenn’s adversary complaint. Longbranch addresses those factual

   allegations below. To the extent this paragraph sets forth any additional allegations not

   contained elsewhere in KrisJenn’s complaint, denied.

             4.    This paragraph summarizes other factual allegations set forth individually in

   subsequent paragraphs of KrisJenn’s adversary complaint. Longbranch addresses those factual

   allegations below. To the extent this paragraph sets forth any additional allegations not

   contained elsewhere in KrisJenn’s complaint, denied.

             5.    Admitted that KrisJenn Ranch, LLC repurchased the Pipeline from TCRG

   “using one of its series, KrisJenn Ranch, LLC-Series Pipeline ROW.” Admitted that KrisJenn

   took out a loan from McLeod. To the extent this paragraph sets forth any other allegations,

   denied.

             6.    Admitted that the parties seek a declaration regarding their interests in the right-

   of-way. To the extent this paragraph sets forth any other allegations, denied.
20-05027-rbk Doc#198 Filed 12/23/20 Entered 12/23/20 16:34:09 Main Document Pg 3 of
                                         8



          7.      Denied.

                                    JURISDICTION AND VENUE

          8.      Admitted.

          9.      Admitted that this Court has jurisdiction over the claims asserted in KrisJenn’s

   adversary complaint. To the extent this paragraph sets forth any other allegations, denied.

          10.     Admitted that this proceeding is a core proceeding. To the extent this paragraph

   sets forth any other allegations, denied.

          11.     Admitted that KrisJenn’s claims concern the property of KrisJenn Ranch, LLC–

   Series Pipeline ROW (“KrisJenn–Pipeline ROW”). The remainder of this paragraph is denied.

          12.     The cited case law speaks for itself. To the extent this paragraph sets forth any

   other allegations, denied.

          13.     Longbranch lacks knowledge or information sufficient to form a belief as to the

   allegations of this paragraph.

                                               PARTIES

          14.     Admitted.

          15.     Admitted that DMA is a party to this case.

          16.     Admitted that Longbranch is a party to this case, but denied that Longbranch is

   a Louisiana limited partnership. Longbranch is a Texas limited partnership.

                                          BACKGROUND

          17.     Denied.

          18.     Denied.

          19.     Denied.

          20.     Admitted that on or about February 19, 2016, Longbranch entered an agreement

   securing a right to purchase the pipeline right-of-way. To the extent this paragraph sets forth

   any other allegations, denied.

          21.     Admitted that Longbranch assigned its right to purchase the pipeline right-of-
20-05027-rbk Doc#198 Filed 12/23/20 Entered 12/23/20 16:34:09 Main Document Pg 4 of
                                         8



   way to Black Duck. To the extent this paragraph sets forth any other allegations, denied.

          22.     Admitted that Black Duck closed on the pipeline right-of-way on or about

   August 11, 2017. To the extent this paragraph sets forth any other allegations, denied.

          23.     The Longbranch Assignment speaks for itself. To the extent the quoted text

   diverges from the actual text of the Longbranch Assignment, denied.

          24.     Admitted that Black Duck conveyed to DMA a net-profits interest in the

   pipeline right-of-way on the same terms extended to Longbranch. Admitted that this paragraph

   appears to accurately quote the language of a formal document dated February 7, 2018, which

   memorialized the terms of the assignment. To the extent this paragraph sets forth any other

   allegations, denied.

          25.     Admitted that Black Duck sold the pipeline right-of-way to TCRG East Texas

   Pipeline 1, LLC in 2018. Admitted that Black Duck sold the right-of-way for $2.5 million and a

   16% carried interest in a future TCRG waterline. Admitted that the aggregate, projected profit

   was at least $48,000 per day. To the extent this paragraph sets forward any other factual

   allegations, denied.

          26.     Denied.

          27.     Denied.

          28.     Admitted that Moore provided TCRG with a copy of the DMA Agreement.

   Otherwise, denied.

          29.     Admitted that KrisJenn and/or Wright repurchased the right-of-way through

   KrisJenn Ranch, LLC-Series Pipeline ROW. Otherwise, denied.

          30.     Denied.

          31.     Admitted that there were three lawsuits pending in state court between the

   parties. The Guadalupe County Case and the Longbranch Case were consolidated in Shelby

   County. DMA repeatedly sought to proceed with discovery and depositions in that case. Those

   efforts were obstructed by KrisJenn. KrisJenn previously sought summary judgment in the

   Guadalupe County action and asked the state court to construe the parties’ agreements in
20-05027-rbk Doc#198 Filed 12/23/20 Entered 12/23/20 16:34:09 Main Document Pg 5 of
                                         8



   Wright’s favor as a matter of law—just as KrisJenn is asking the Court to do here. The state

   courts—in both Guadalupe County and Shelby County—denied KrisJenn’s motion for

   summary judgment. Otherwise denied.

             32.   Admitted that KrisJenn filed for bankruptcy. Otherwise denied.

             33.   Admitted that KrisJenn seeks damages. Denied that Longbranch tortiously

   interfered with the TCRG contract. Denied that KrisJenn is entitled to damages.

                                    DECLARATORY JUDGMENT

             34.   This paragraph does not require a separate response.

             35.   To the extent this paragraph contains any allegations, denied.

             36.   Denied.

             37.   Denied.

             38.   Denied as to KrisJenn’s characterizations of Longbranch’s interpretation of the

   Longbranch Assignment. To the extent this paragraph sets forward any other allegations,

   denied.

             39.   Denied.

             40.   Denied.

             41.   To the extent this paragraph contains any allegations, denied.

             42.   The cited text speaks for itself. Longbranch is unsure what Black’s Law

   Dictionary edition KrisJenn is citing. To the extent this paragraph contains any other

   allegations, denied.

             43.   Denied as to KrisJenn’s characterizations of Longbranch’s contentions. To the

   extent this paragraph sets forward any other allegations, denied.

             44.   To the extent this paragraph contains any allegations, denied.

             45.   Longbranch lacks knowledge or information sufficient to form a belief as to the

   allegations in this paragraph.

             46.   Denied.
20-05027-rbk Doc#198 Filed 12/23/20 Entered 12/23/20 16:34:09 Main Document Pg 6 of
                                         8



          47.     Longbranch lacks knowledge or information sufficient to form a belief as to the

   allegations in this paragraph.

          48.     Admitted that the Longbranch Assignment is supported by consideration. To

   the extent this paragraph sets forward any other allegations, denied.

          49.     Longbranch lacks knowledge or information sufficient to form a belief as to the

   allegations of this paragraph.

                     TORTIOUS INTERFERENCE WITH A CONTRACT

          50.     This paragraph does not require a separate response.

          51.     Longbranch lacks knowledge or information sufficient to form a belief as to the

   allegations of this paragraph.

          52.     Denied.

          53.     Denied.

          54.     Denied.

                                       ATTORNEY’S FEES

          55.     Denied.

                                              PRAYER

          Longbranch prays the Court enter judgment in Longbranch’s favor, dismiss KrisJenn’s

   claims with prejudice, and award Longbranch all other relief, both in law and equity, to which

   Longbranch is entitled.
20-05027-rbk Doc#198 Filed 12/23/20 Entered 12/23/20 16:34:09 Main Document Pg 7 of
                                         8



                                               Respectfully submitted,

                                               /s/ Christopher S. Johns
                                               Christopher S. Johns
                                               State Bar No. 24044849
                                               Christen Mason Hebert
                                               State Bar No. 24099898
                                               JOHNS & COUNSEL PLLC
                                               14101 Highway 290 West, Suite 400A
                                               Austin, Texas 78737
                                               512-399-3150
                                               512-572-8005 fax
                                               cjohns@johnsandcounsel.com
                                               chebert@johnsandcounsel.com

                                               /s/ Timothy Cleveland
                                               Timothy Cleveland
                                               State Bar No. 24055318
                                               Austin H. Krist
                                               State Bar No. 24106170
                                               CLEVELAND | TERRAZAS PLLC
                                               4611 Bee Cave Road, Suite 306B
                                               Austin, Texas 78746
                                               512-689-8698
                                               tcleveland@clevelandterrazas.com
                                               akrist@clevelandterrazas.com

                                               Michael Black
                                               BURNS & BLACK PLLC
                                               750 Rittiman Road
                                               San Antonio, TX 78209
                                               mblack@burnsandblack.com

                                               Jeffery Duke
                                               DUKE BANISTER MILLER & MILLER
                                               22310 Grand Corner Drive, Suite 110
                                               Katy, TX 77494
                                               jduke@dbmmlaw.com
                                               Attorneys for Longbranch
20-05027-rbk Doc#198 Filed 12/23/20 Entered 12/23/20 16:34:09 Main Document Pg 8 of
                                         8



                                     CERTIFICATE OF SERVICE
            I hereby certify that on December 23, 2020 a true and correct copy of the foregoing
   document was transmitted to each of the parties via the Court’s electronic transmission
   facilities and/or via electronic mail as noted below. For those parties not registered to receive
   electronic service, a true and correct copy of the foregoing document was served by United
   States Mail, first class, postage prepaid, at the address noted below.
     Ronald J. Smeberg                                 Michael Black
     Charles John Muller, IV                           BURNS & BLACK PLLC
     MULLER SMEBERG, PLLC                              750 Rittiman Road
     111 W. Sunset                                     San Antonio, TX 78209
     San Antonio, TX 78209                             mblack@burnsandblack.com
     ron@smeberg.com
     john@muller-smeberg.com                           Jeffery Duke
                                                       DUKE BANISTER MILLER & MILLER
     Counsel for KrisJenn Ranch, LLC,                  22310 Grand Corner Drive, Suite 110
     Krisjenn Ranch, LLC, Series Uvalde                Katy, TX 77494
     Ranch, KrisJenn Ranch, LLC, Series                jduke@dbmmlaw.com
     Pipeline Row
                                                       Counsel for Longbranch Energy, LP
     Ronald J. Smeberg                                 Shane P. Tobin
     THE SMEBERG LAW FIRM, PLLC                        OFFICE OF THE U.S. TRUSTEE
     2010 W Kings Hwy                                  903 San Jacinto Blvd, Room 230
     San Antonio, TX 78201-4926                        Austin, Texas 78701
     ron@smeberg.com                                   shane.p.tobin@usdoj.gov

     Counsel for Black Duck Properties, LLC            United States Trustee
     William P Germany                                 John Terrill
     BAYNE, SNELL & KRAUSE                             12712 Arrowhead Lane
     1250 N.E. Loop 410, Suite 725                     Oklahoma City, OK 73120
     San Antonio, TX 78209
     wgermany@bsklaw.com                               Third Party-Defendant, pro se

     Counsel for Larry Wright
     Laura L. Worsham
     JONES, ALLEN & FUQUAY, L.L.P.
     8828 Greenville Avenue
     Dallas, TX 75243
     lworsham@jonesallen.com

     Counsel for McLeod Oil, LLC

                                                 /s/ Christopher S. Johns
                                                 Christopher S. Johns
